DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 1 and 11 have been amended; Claims 6 and 16 have been cancelled; Claims 1, 11, 22 and 23 are currently pending and subject to examination.
Response to Arguments
Applicant's arguments filed in the remarks dated 01/19/2021 have been fully considered but they are not persuasive.  In light of the amendments to the claims modifying the conditions for ultimately billing a UE using a licensed band and an unlicensed band for communication, a new ground of rejection is presented in view of Chandwani et al. and Wang et al., see the office action for details.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 11, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chandwani et al. (US 20160315751 A1) in view of Wang et al. (US 20170164177 A1).

Regarding claim 1, Chandwani et al. discloses a method (Chandwani et al., FIG. 5) performed by a base station (BS) (Chandwani et al., FIG. 2, eNB 230) in a wireless Chandwani et al., [0020] the base station may maintain a number of carrier aggregation profiles which may relate to how traffic, over the radio interface and with the mobile device, should be divided between the unlicensed/licensed spectrum), the method comprising: 
receiving, from a core node (Chandwani et al., FIG. 2, PCRF 255), a message (Chandwani et al., [0031] the PCRF may provide policy information, such as charging policies relating to how to aggregate licensed and unlicensed frequency usage, to the PGW and/or other devices; [0020] each profile may also be associated with activation criteria that indicates when the profile should be made active; [0026] a profile management function may generally operate to control the activation and deactivation of the profiles implement by eNB) regarding whether only a licensed band is available to be used for communication between the BS and a user equipment (UE) (Chandwani et al., [0020] a profile may specify that only licensed spectrum should be used) wherein the licensed band is related to a primary radio access technology (RAT) (Chandwani et al., [0015] the term "licensed spectrum," may refer to the spectrum of radio frequencies that can only be used with a license from a controlling government entity) and different from an unlicensed band related to a secondary RAT (Chandwani et al., [0016] the term "unlicensed spectrum," may refer to the spectrum of radio frequencies that can used without a license from a controlling government entity); 
determining, based on the message, whether only the licensed band is available to be used for the communication (Chandwani et al., [0020] a profile may specify that certain types of traffic should be communicated using licensed spectrum and other types of traffic should preferentially be communicated using unlicensed spectrum); 
based on not determining that only the licensed band is available to be used for the communication (Chandwani et al., [0020] whether to activate a profile for a particular mobile device may be based on criteria such as preferences associated with mobile device, time of day, date, network load, etc; [0049] different profiles may include (1) Only use licensed LTE carriers/only use the licensed frequency spectrum or (2) Use licensed carriers for a certain portion of a user's data (L %) and unlicensed carriers for another portion of the user's data (M %, where L+M=100%) or (3) Use licensed carriers for specific types of data, etc.), 
performing a communication of at least one of downlink data or uplink data with the UE in at least one of the licensed band or the unlicensed band (Chandwani et al., FIG. 2; [0024] the access technology using licensed frequency spectrum is illustrated as Licensed Spectrum Interface 232 and the access technology using unlicensed frequency spectrum is illustrated as Unlicensed Spectrum Interface 234); 
based on reporting an amount of data communicated in the licensed band being configured (Chandwani et al., [0055] different profiles may be activated based on different activation criteria such as the byte count of licensed and or unlicensed data that has been used for the user): transmitting, to the core node, first information regarding an amount of downlink data transmitted in the licensed band among the downlink data in the communication (Chandwani et al., FIG. 3; [0038] for the UE corresponding to "user1," 850,000 bytes may have been transmitted for licensed traffic having the QCI value of 2) and 
based on reporting an amount of data communicated in the unlicensed band being configured: transmitting, to the core node, second information regarding an amount of downlink data transmitted in the unlicensed band among the downlink data in the communication (Chandwani et al., FIG. 3; [0038] for the UE corresponding to "user1," 200,000 bytes may have been transmitted for unlicensed traffic having the QCI value of 2) and 
wherein reporting the amount of data communicated in the licensed band and reporting the amount of data communicated in the unlicensed band are separately configured by the core node (Chandwani et al., [0039] the usage information tracked by the eNB may be periodically or occasionally transmitted to a PGW; in relation to [0040] where a traffic usage interface may define messages that can be exchanged between the eNB and the PGW, in which each message includes one or more objects that each identify a particular QCI, user, time period, carrier type, and byte count).
Chandwani et al., discloses in [0040] that each of the objects may indicate the number of bytes used, by a particular user, and corresponding to a particular QCI, for licensed or unlicensed spectrum usage and in [0043] that the byte count may be maintained separately for the licensed and unlicensed frequency spectrum traffic and may be maintained on a per-user and per-QCI basis; however, Chandwani et al. does not expressly disclose transmitting uplink data received in the unlicensed band among 
Wang et al., for example, from an analogous field of endeavor (Wang et al., [0027] in order to charge data volume via a licensed band and an unlicensed band separately, band usage information for charging involving band usage of the two bands should be reported to a charging system in the CN; [0077] after the initial setup is completed, the band usage information can be reported from the eNB to the MME) suggests transmitting uplink data received in the unlicensed band among the uplink data in the communication (Wang et al., [0077] the MME sends a UE CONTEXT MODIFICATION REQUEST to the eNB to trigger the reporting, and the eNB feedbacks a UE CONTEXT MODIFICATION RESPONSE with the band usage information to the MME); and uplink data received in the licensed band among the uplink data in the communication (Wang et al., [0078] the MME sends the UE CONTEXT MODIFICATION REQUEST added with Band Usage Query, the eNB can feedback a UE CONTEXT MODIFICATION RESPONSE with a new IE (Band Usage Report) to report the band usage information to the MME).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting uplink data received in the unlicensed band among the uplink data in the communication; and uplink data received in the licensed band among the uplink data in the communication as taught by Vasudevan with the system of Chandwani et al. in order to report band usage information (Wang et al., [0078]).

et al. discloses a base station (BS) (Chandwani et al., FIG. 2, eNB 230) configured to operate in a wireless communication system (Chandwani et al., [0020] the base station may maintain a number of carrier aggregation profiles which may relate to how traffic, over the radio interface and with the mobile device, should be divided between the unlicensed/licensed spectrum), the BS comprising: a memory (Chandwani et al., FIG. 8, memory 830); and 
at least one processor (Chandwani et al., FIG. 8, Processor 820) coupled with the memory (Chandwani et al., [0065] the memory may include any type of dynamic storage device that may store information and instructions for execution by the processor), wherein the at least one processor is configured to:
receive, from a core node (Chandwani et al., FIG. 2, PCRF 255), a message (Chandwani et al., [0031] the PCRF may provide policy information, such as charging policies relating to how to aggregate licensed and unlicensed frequency usage, to the PGW and/or other devices; [0020] each profile may also be associated with activation criteria that indicates when the profile should be made active; [0026] a Profile management function may generally operate to control the activation and deactivation of the profiles implement by eNB) regarding whether only a licensed band is available to be used for communication between the BS and a user equipment (UE) (Chandwani et al., [0020] a profile may specify that only licensed spectrum should be used), 
wherein the licensed band is related to a primary radio access technology (RAT) (Chandwani et al., [0015] the term "licensed spectrum," may refer to the spectrum of radio frequencies that can only be used with a license from a controlling government entity) and different from an unlicensed band related to a secondary RAT  (Chandwani et al., [0016] the term "unlicensed spectrum," may refer to the spectrum of radio frequencies that can used without a license from a controlling government entity); 
determine, based on the message, whether only the licensed band is available to be used for the communication (Chandwani et al., [0020] a profile may specify that certain types of traffic should be communicated using licensed spectrum and other types of traffic should preferentially be communicated using unlicensed spectrum); 
based on not determining that only the licensed band is available to be used for the communication (Chandwani et al., [0020] whether to activate a profile for a particular mobile device may be based on criteria such as preferences associated with mobile device, time of day, date, network load, etc; [0049] different profiles may include (1) Only use licensed LTE carriers/only use the licensed frequency spectrum or (2) Use licensed carriers for a certain portion of a user's data (L %) and unlicensed carriers for another portion of the user's data (M %, where L+M=100%) or (3) Use licensed carriers for specific types of data, etc.), 
perform a communication of at least one of downlink data or uplink data with the UE in at least one of a licensed band or the unlicensed band (Chandwani et al., FIG. 2; [0024] the access technology using licensed frequency spectrum is illustrated as Licensed Spectrum Interface 232 and the access technology using unlicensed frequency spectrum is illustrated as Unlicensed Spectrum Interface 234); 
Chandwani et al., [0055] different profiles may be activated based on different activation criteria such as the byte count of licensed and or unlicensed data that has been used for the user): transmit, to the core node, first information regarding an amount of downlink data transmitted in the licensed band among the downlink data in the communication (Chandwani et al., FIG. 3; [0038] for the UE corresponding to "user1," 850,000 bytes may have been transmitted for licensed traffic having the QCI value of 2) and 
based on reporting an amount of data communicated in the unlicensed band being configured: transmit, to the core node, second information regarding an amount of downlink data transmitted in the unlicensed band among the downlink data in the communication (Chandwani et al., FIG. 3; [0038] for the UE corresponding to "user1," 200,000 bytes may have been transmitted for unlicensed traffic having the QCI value of 2) and 
wherein reporting the amount of data communicated in the licensed band and reporting the amount of data communicated in the unlicensed band are separately configured by the core node (Chandwani et al., [0039] the usage information tracked by the eNB may be periodically or occasionally transmitted to a PGW; in relation to [0040] where a traffic usage interface may define messages that can be exchanged between the eNB and the PGW, in which each message includes one or more objects that each identify a particular QCI, user, time period, carrier type, and byte count).
et al. does not expressly disclose transmitting uplink data received in the unlicensed band among the uplink data in the communication; and uplink data received in the licensed band among the uplink data in the communication, which is well known in the art.
Wang et al., for example, from an analogous field of endeavor (Wang et al., [0027] in order to charge data volume via a licensed band and an unlicensed band separately, band usage information for charging involving band usage of the two bands should be reported to a charging system in the CN; [0077] after the initial setup is completed, the band usage information can be reported from the eNB to the MME) suggests transmitting uplink data received in the unlicensed band among the uplink data in the communication (Wang et al., [0077] the MME sends a UE CONTEXT MODIFICATION REQUEST to the eNB to trigger the reporting, and the eNB feedbacks a UE CONTEXT MODIFICATION RESPONSE with the band usage information to the MME); and uplink data received in the licensed band among the uplink data in the communication (Wang et al., [0078] the MME sends the UE CONTEXT MODIFICATION REQUEST added with Band Usage Query, the eNB can feedback a UE CONTEXT MODIFICATION RESPONSE with a new IE (Band Usage Report) to report the band usage information to the MME).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting uplink data received in the unlicensed band among the uplink data in the communication; and uplink data received in the licensed band among the uplink data in the communication et al. in order to report band usage information (Wang et al., [0078]).

Regarding claim 22, Chandwani et al. – Wang et al. discloses the core node is an evolved packet core (EPC) node (Chandwani et al., FIG. 2; [0021] the wireless network may include a Radio Access Network (RAN) and an Evolved Packet Core (EPC); [0027] the EPC may include a serving gateway (SGW), Mobility Management Entity (MME), PDN gateway (PGW), and Policy Charging and Rules Function (PCRF)), and 
wherein the first information and the second information are transmitted to a mobility management entity (MME) included in the EPC node (Wang et al., [0059] the CN can comprise at least a MME, a SGW and a PGW, and the band usage information reported from the eNB can be first received by the MME).  The motivation is the same as in claim 1.

Regarding claim 23, Chandwani et al. – Wang et al. discloses based on determining that only the licensed band is available to be used for the communication (Chandwani et al., [0048] each profile may generally relate to whether carrier aggregation (LTE and LTE-U communications) should be used and/or rules defining details relating to the use of carrier aggregation (proportion of data that is to be sent over the licensed and unlicensed frequency spectrums)), the BS is configured not to use the unlicensed band for a licensed assisted access (LAA) or for a Chandwani et al., [0050] a profile may indicate (1) Only use licensed LTE carriers (only use the licensed frequency spectrum)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.P./Examiner, Art Unit 2416               

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416